Exhibit 10.18

 

SEPARATION AGREEMENT AND RELEASE

 

I.  Release.  For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned, with the intention of binding
himself, his heirs, executors, administrators and assigns, does hereby release
and forever discharge Michaels Stores, Inc., a Delaware corporation (the
“Company”), and its present and former parent, officers, directors, executives,
agents, employees, affiliated companies, subsidiaries, successors, predecessors
and assigns (collectively, the “Released Parties”), from any and all claims,
complaints, actions, causes of action, demands, rights, damages, debts,
accounts, suits, expenses, attorneys’ fees and liabilities of whatever kind or
nature in law, equity, or otherwise, whether now known or unknown (collectively,
the “Claims”), which the undersigned now has, owns or holds, or has at any time
heretofore had, owned or held against any Released Party, arising out of or in
any way connected with the undersigned’s employment relationship with the
Company, its subsidiaries, predecessors or affiliated entities, or the
termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort or contract law, including but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101, et seq., and any other equivalent or similar
Federal, state, or local statute; provided, however, that nothing herein shall
release the Company of its obligations under that certain Change in Control
Severance Agreement (the “Change in Control Severance Agreement”) in which the
undersigned participates and pursuant to which this Separation Agreement and
Release is being executed and delivered.  The undersigned understands that, as a
result of executing this Separation Agreement and Release, he will not have the
right to assert that the Company or any other Released Party unlawfully
terminated his employment or violated any of his rights in connection with his
employment or otherwise.

 

The undersigned affirms that he has not filed, caused to be filed, or presently
is a party to any Claim against any Released Party in any forum or form and that
he knows of no facts which may lead to any Claim being filed against any
Released Party in any forum by the undersigned or by any agency or group. 
Except for his final paycheck, the undersigned further affirms that he has been
paid and/or has received all leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled and that no
other leave (paid or unpaid), compensation, wages, bonuses, commissions and/or
benefits are due to him from any Released Party, except as specifically provided
in this Separation Agreement and Release.  The undersigned furthermore affirms
that he has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the FMLA.  If any
court assumes jurisdiction of any such Claim against any Released Party on
behalf of the undersigned, the undersigned will request such court to withdraw
the matter.

 

The undersigned further declares and represents that he has carefully read and
fully understands the terms of this Separation Agreement and Release; that he
has been advised and had the opportunity to seek the advice and assistance of
counsel with regard to this Separation Agreement and Release; that he may take
up to and including twenty-one (21) calendar days from receipt of this
Separation Agreement and Release to consider whether to sign it; that he may
revoke this Separation Agreement and Release within seven (7) calendar days
after signing it by delivering to the Company written notification of
revocation; and that he knowingly and

 

--------------------------------------------------------------------------------


 

voluntarily, of his own free will, without any duress, being fully informed and
after due deliberate action, accepts the terms of and signs the same as his own
free act.

 

II.  Resignation and Severance Compensation. The termination of the undersigned
is effective April 4, 2008 (“Termination Date”).  Accordingly, the undersigned
hereby irrevocably and unconditionally resigns from any officer position he
holds within Michaels or any of its subsidiaries or divisions effective on the
Termination Date.  It is stipulated and agreed that the undersigned’s
resignation from the Company is for “Good Reason” (as that term is defined in
Section 1(t) of the Severance Agreement), and that the undersigned is not
obligated to comply with the notice provisions set forth in Section 1(t) of the
Change in Control Severance Agreement. It is further stipulated and agreed that
the Company shall pay, provide and/or grant the undersigned all compensation and
benefits set forth under Section 6(b) of the Change in Control Severance
Agreement.

 

III.  Severance Pay.  Pursuant to Section 6(b)(i) of the Change in Control
Severance Agreement, the Company shall pay a lump-sum payment in the gross
amount of Three Million, Two Hundred Sixty Seven Thousand, One Hundred
Eighty-Nine Dollars and 74/100 ($3,267,189.74), subject to all applicable or
customary tax withholding requirements.

 

IV.  Prorated Annual Bonus. Pursuant to Section 6(b)(ii) of the Change in
Control Severance Agreement, the Company shall pay a lump-sum payment in the
gross amount of Seventy Six Thousand, One Hundred Seventy-Three Dollars and
00/100 ($76,173.00), subject to all applicable or customary tax withholding
requirements.

 

V. Continued Welfare and Fringe Benefits.  The undersigned’s welfare and fringe
benefits will continue in accordance with Section 6(b)(iii) of the Change in
Control Severance Agreement.  The undersigned agrees that he will notify the
Company within seven calendar days of becoming eligible under another employer’s
medical and/or welfare benefits plan.  The Company will make a lump-sum payment
in the amount of One Thousand Five Hundred Thirty-Two Dollars and 16/100
($1,532.16) which is the equivalent of certain welfare benefits that are
unavailable to the undersigned after the Termination Date.  Further, the Company
will make an additional lump sum payment in the amount of Three Thousand Five
Hundred Dollars and 00/100 ($3,500.00) (in addition to transferring title of the
Company-leased vehicle explained in Section XII of this Agreement) which is
equal to the remaining value owed to the undersigned pursuant to the
Compensation Policy Regarding Company Cars, adopted on August 1, 2007.

 

VI.  Savings and Retirement Plan Benefits.  Pursuant to Section 6(b)(v) of the
Change in Control Severance Agreement, the Company will pay a lump-sum payment
in the gross amount of One Hundred Thousand, Three Hundred Dollars and 88/100
($100,300.88), subject to all applicable or customary tax withholding
requirements.

 

VII.  Outplacement Services.  Pursuant to Section 6(b)(vi) of the Change in
Control Severance Agreement, the Company agrees to reimburse him, or directly
pay expenses, for outplacement services up to $50,000; provided he commences
such services no later than six months following the Release Effective Date and
stops using these services within one year after the Termination Date.

 

2

--------------------------------------------------------------------------------


 

VIII.  Protected Rights.  The Company and the undersigned agree that nothing in
this Separation Agreement and Release is intended to or shall be construed to
affect, limit or otherwise interfere with any non-waivable right of the
undersigned under any Federal, state or local law, including the right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or to exercise any other right that
cannot be waived under applicable law.  The undersigned is releasing, however,
his right to any monetary recovery or relief should the EEOC or any other agency
pursue Claims on his behalf.  Further, should the EEOC or any other agency
obtain monetary relief on his behalf, the undersigned assigns to the Company all
rights to such relief.

 

IX.  Nonsolicitation/Non-Interference with Business Relationships.  The
undersigned further agrees that for one-year after the Termination Date, he will
not, directly or indirectly, (i) solicit, recruit or hire any person who is at
such time, or who at any time during the six-month period prior to such
solicitation or hiring had been, an employee of, or exclusive consultant then
under contract with, the Company, its subsidiaries, affiliates or divisions
without the Company’s prior written consent; (ii) solicit or encourage any
employee of the Company or its subsidiaries, affiliates and divisions to leave
the employment of the Company or its subsidiaries; (iii) intentionally interfere
with the relationship of the Company or any of its subsidiaries with any
employee of, or exclusive consultant then under contract with, the Company or
any such subsidiary; or (iv) intentionally interfere with, disrupt or attempt to
disrupt any past, present or prospective relationship, contractual or otherwise,
between the Company or any of its subsidiaries, on the one hand, and any of
their respective customers or suppliers, on the other hand.

 

X.  Equitable Remedies.  The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in Section IX would cause
irreparable damage to the Company and its subsidiaries in an amount that would
be material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, the undersigned
agrees that, notwithstanding any provision of this Separation Agreement and
Release to the contrary, the Company shall be entitled (without the necessity of
showing economic loss or other actual damage) to injunctive relief (including
temporary restraining orders, preliminary injunctions and/or permanent
injunctions) in any court of competent jurisdiction for any actual or threatened
breach of any of the covenants set forth in Section IX in addition to any other
legal or equitable remedies it may have.

 

XI.  Third-Party Litigation.  The undersigned agrees to be available to the
Company, its affiliates and their attorneys on a reasonable basis in connection
with any pending or threatened claims, charges or litigation in which the
Company or any of its affiliates is now or may become involved, or any other
claims or demands made against or upon the Company or any of its affiliates,
regardless of whether or not the undersigned is a named defendant in any
particular case.

 

XII.  Return of Property.  Unless expressly stated otherwise herein, the
undersigned shall return to the Company on or before the Termination Date, all
property of the Company in the undersigned’s possession or subject to the
undersigned’s control, including without limitation any keys, credit cards, and
files, including all copies.  The undersigned shall not alter any of the
Company’s records or computer files in any way after the Termination Date.  The
Company is allowing the undersigned to keep his cellular phone and

 

3

--------------------------------------------------------------------------------


 

laptop computer, except that all company files on such computer must be returned
to the Company on or before the Termination Date.  Further, and in accordance
with the Compensation Policy Regarding Company Cars, the Company will purchase
the vehicle currently leased by the undersigned for his use and transfer title
to him.

 

XIII.  Confidential Information.  The undersigned agrees to hold confidential,
and not to disclose to any person, firm, corporation, partnership or agency, any
trade secret or Confidential Information (as defined below) gained in the course
of the undersigned’s employment with the Company concerning the Company, its
subsidiaries, affiliates, divisions, or employees except if such disclosure is
required by law or legal process. “Confidential Information” shall include,
without limitation, information concerning financial affairs, business plans or
strategies, product pricing information, operating policies and procedures,
vendor information and proprietary statistics or reports.  The undersigned
agrees not to remove any Confidential Information from the Company, not to
request that others do so on the undersigned’s behalf, and to return any
Confidential Information currently in the undersigned’s possession or control to
the Company.

 

XIV.  Stock Options.  In accordance with the Company’s 2006 Equity Incentive
Plan, upon the Termination Date, all unvested stock options granted to the
undersigned by the Company will be forfeited without further action on the part
of any party.

 

XV.  Severability.  If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.

 

[Remaining portion intentionally left black]

 

4

--------------------------------------------------------------------------------


 

XVI.  GOVERNING LAW.  THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO
BE MADE IN THE STATE OF TEXAS, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF TEXAS WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

Effective on the eighth calendar day following the date set forth below.

 

 

 

MICHAELS STORES, INC.,

 

 

 

By

 

 

/s/ Shawn Hearn

 

 

 Name: Shawn Hearn

 

 

 Title: Senior Vice President - HR

 

 

 

 

 

 

 

EMPLOYEE,

 

 

 

 

 

/s/ Jeffrey N. Boyer

 

 

 Jeffrey N. Boyer

 

 

 Date Signed:

4/9/08

 

5

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF TEXAS

)

 

 

 

 

 

 

 

)

 

 

 

 

 

 

COUNTY OF DALLAS

)

 

 

 

BEFORE ME, the undersigned authority, on this day personally appeared SHAWN
HEARN, Senior Vice President – Human Resources of MICHAELS STORES, INC. a
Delaware corporation, known to me to be the person whose name is subscribed to
the foregoing instrument and acknowledged to me that he executed the same for
the purposes and consideration therein expressed, in the capacity therein stated
and as the act and deed of said corporation.

 

GIVEN MY HAND AND SEAL this 10th day of April, 2008.

 

 

 

 

/s/ Deborah L. Wade

 

 

Notary Public in and for the

 

 

State of Texas

[NOTARY SEAL]

 

 

 

 

 

 

 

 

 

 

Deborah L. Wade

 

 

Notary’s Printed Name and

 

 

Commission Expiration

 

6

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

 

)

 

 

 

 

 

)ss

 

 

 

COUNTY OF CONDRA COSTA

 

)

 

On April 9th, 2008, before me, Lisa A. Hulse, Notary Public, personally appeared
Jeffrey N. Boyer, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

/s/ Lisa A. Hulse

 

 

 (Signature of Notary Public)

 

 

 

 

 

 

(Seal)

 

 

 

 

 

[NOTARY SEAL]

 

 

 

7

--------------------------------------------------------------------------------